CaS€ 18-50317-CSS DOC 23 Filed 11/28/18 Page 1 Of 5

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE
In re Chapter 7

NEW SOURCE ENERGY PARTNERS, L.P., et al., Case No. 16-10642 (CSS)
Debtors.l (Jointly Administered)

 

DAVID W. CARICKHOFF, solely in his capacity
as chapter 7 trustee for the estates of New Source
Energy Partners, L.P. et al.,
Plaintiff, Adv. Proc. No. 18-50317 (CSS)
v. M: 4,7, 10, 15, 17,21, _

ERlCK FLOWBACK SERVICES, LLC,

Defendant.

 

 

ORDER APPROVING SEVENTH STIPULATION FOR EXTENSION OF TIME

This Court having considered the Seventh Stl'pulatl`on for Extensl'on of Tl`rne (the
“Seventh Stipulation”) between the above-captioned Plaintiff and Defendant, attached hereto as
Exhibit 1; and having determined that good and adequate cause exists for approval of the
Seventh Stipulation; and having determined that no further notice of the Seventh Stipulation
must be given; it is hereby ORDERED that:

l. The Seventh Stipulation is approved; and

2. Defendant shall have through and including January 4, 2019 to answer, move, or
otherwise respond to the Complaint to Avoid and Recover Preferential and/or, in the Allernatl`ve,

Fraudulent Transfers Pursuant to 11 U.S.C. §§ 547, 548, and 550, and to Disallow Clal'ms

 

l The Debtors are the following entities: New Source Energy Partners, L.P. (16-10642) and New Source
Energy GP, LLC (16-10643).

{BAY:03398506VI}

 

 

CaS€ 18-50317-CSS DOC 23 Filed 11/28/18 Page 2 Of 5

Pursuant to 11 U.S.C. § 502(d) [Adv. D.I. l] in the above-captioned adversary proceeding

,2018 %p`§%`

W lmington, Delaware THE HONORABLE{CHRISTOPHER S. SONTCHI
CHIEF UNITED STATES BANKRUPTCY JUDGE

 

Dated:

;BAY:03393506V1} 2

 

 

 

CaS€ 18-50317-CSS DOC 23 Filed 11/28/18 Page 3 Of 5

E?LH_I_IHI_I

{BAY:03398506\/1} 3

 

CaS€ 18-50317-CSS DOC 23 Filed 11/28/18 Page 4 Of 5

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

In re Chapter 7

NEW SOURCE ENERGY PARTNERS, L.P., et al., Case No. 16-10642 (CSS)
Debtors.l (Jointly Administered)

 

DAVID W. CARICKHOFF, solely in his capacity
as chapter 7 trustee for the estates ofNew Source
Energy Partners, L.P. et al.,
Plaintiff, Adv. Proc. No. 18-50317 (CSS)
v.

ERlCK FLOWBACK SERVICES, LLC,

Defendant.

 

 

SEVENTH STIPULATION FOR EXTENSION OF TIME

IT lS HEREBY STlPULATED AND AGREED, by and between the above-captioned
Plaintiff and Defendant, that:

l. The time within which Defendant must answer, move, or otherwise respond to the
Complaint to Avol'd and Recover Preferentl`al and/or, in the Allernative, Fraudulent Transfers
Pursuant to 11 U.S.C. §§ 547, 548, and 550, and to Dl`sallow Claims Pursuanl to 11 U.S.C.
§ 502(d) [Adv. D.I. l] in the above-captioned adversary proceeding is further extended through

and including January 4, 2019.

 

l The Debtors are the following entities: New Source Energy Partners, L.P. (16-10642) and New Source

Energy GP, LLC (16-10643).

{BAY:O3398506V|}

 

 

 

 

Case 18-50317-CSS

Dated: November 27, 2018
ARCHER & GREINER, P.C.

By: /s/Alan M. R00t

Alan M. Root (No. 5427)

S. Alexander Faris (No. 6278)
300 Delaware Avenue, Suite l 100
Wilmington, DE 19801

Phone: (302) 777-4350

E-mail: aroot@archerlaw.com

Attorneys for David W. Carickhojf
Chapter 7 Trustee

{BAY:O3398506V1}

Doc 23 Filed 11/28/18 Page 5 of 5

Dated: November 27, 2018
BAYARD, P.A.

By: /s/ Evan T. Ml`ller

Evan T. Miller (No. 5364)

600 North King Street, Suite 400
Wilmington, DE 19801

Phone: (302) 655-5000

E-mail: emiller@bayardlaw.com

-and-

Charles Rubio

DIAMOND MCCARTHY LLP

909 Fannin Street, 37th Floor

Two Houston Center

Houston, TX 77010

Phone: (713) 333-5127

E-mail: crubio@diamondmccarthy.com

Attorneysfor Defendant Erl`ck Flowback
Servl'ces, LLC

